UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6913



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAVIER PACHECO-ESTRELLA, a/k/a Elias Jaime,
a/k/a Jose Estrada Flores,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CR-00-259)


Submitted:   September 6, 2002        Decided:   September 18, 2002


Before WILKINS, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Javier Pacheco-Estrella, Appellant Pro Se. David Jay Ignall, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Javier Pacheco-Estrella seeks to appeal from the denial of his

motion to reconsider and the underlying motion filed under 28

U.S.C. § 2255 (2000).   We have reviewed the record and the district

court’s opinions and conclude that Pacheco-Estrella has not made a

substantial showing of the denial of a constitutional right.*

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




     *
       We note that our review is confined to the issues raised in
Appellant’s informal brief, see 4th Cir. R. 34(b), which in this
case   were   directed   at  the   issues   raised  initially   on
reconsideration rather than in the underlying § 2255 motion.


                                  2